         Case 3:96-cv-04179-VC Document 2591 Filed 06/29/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 EMMA C., et al.,                                    Case No. 96-cv-04179-VC
                Plaintiffs,
                                                     ORDER DENYING MOTION FOR
         v.                                          FEES
 TONY THURMOND, et al.,                              Re: Dkt. No. 2565
                Defendants.



       Morgan Hill’s motion for attorneys’ fees is denied. Morgan Hill argues that it is entitled

to recover either under the fee provisions of the consent decree, or under a theory that the fees

are recoverable as costs incurred to implement or enforce the decree. Neither theory justifies a

fee award. First, the consent decree allows plaintiffs to recover reasonable fees, and Morgan Hill

agrees that it is not a plaintiff in this case. See First Amended Consent Decree, Dkt. No. 2571-2,

at 23; Reply in Support of Mot. for Fees, Dkt. No. 2573, at 4. And second, Morgan Hill cannot

reasonably be described as a “judicial recruit” that “worked . . . on implementing the [consent

decree].” Reply, Dkt. No. 2573, at 4. Morgan Hill’s submission of amicus briefs was entirely

voluntary (and in any event, of little substantive worth).

       IT IS SO ORDERED.


Dated: June 29, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
